                    Case 1:20-cr-00425-GHW Document 33 Filed 03/25/21 Page 1 of 3

O'NEILL/ HASSEN                                                                                                 Attorneys at Law

                                                                                                        USDC SDNY
    MEMORANDUM ENDORSED                                                                                 DOCUMENT
                                                                                                        ELECTRONICALLY FILED
                                                                                       March 19, 2021   DOC #:
                                                                                                        DATE FILED: 3/25/21
              VIA ECF and Email
              Honorable Gregory H. Woods
              United States District Judge
              United States Courthouse
              500 Pearl Street
              New York, NY 10007

                      RE: United States v. Lorry Gonzalez, 20 Cr. 425 (GHW)

              Dear Judge Woods:

                      I represent Lorry Gonzalez in the above-captioned matter. I am writing to request
              that the Court modify the conditions ofMs. Gonzalez's bond to remove her ankle
              bracelet.

                     Ms. Gonzalez was arrested in this matter on September 2, 2020. At that time, the
              government wanted to prevent Ms. Gonzalez from returning to her apartment, where the
              crime occurred. The parties agreed to a bail package that required her to move in with her
              brother and wear an ankle bracelet with location monitoring.

                      Since that time, Ms. Gonzalez has relocated to New Jersey- to an apartment in a
              new community far from the nexus ofthis crime. Ms. Gonzalez is a single mother raising
              an autistic nine-year old boy. Her son was born prematurely and suffers from, among
              other things, a lung disorder. His development is delayed; despite his age, Ms. Gonzalez
              must still dress him and bath him. During the COVID-19 pandemic it has been especially
              hard for her as she is terrified that his health will be adversely impacted ifhe contracts
              the disease. Her minor son is on a host ofmedications to improve his concentration and
              ensure his health, and one ofthe side effects is weight gain. During the pandemic, Ms.
              Gonzalez has tried to make sure that her son gets sufficient exercise, by using a stationary
              bike along with his school lessons. Despite her best efforts he has gained weight, due to a
              combination ofthe medication and decreased physical activity.

                      Prior to her arrest in this case, Ms. Gonzalez took her son to exercise in a
              swimming pool. He engaged in aqua therapy that both improved his physical health and
              served to reduce his distress. Ms. Gonzalez has not been able to take her son to the pool
              because ofher ankle bracelet. She needs to be able to go in the water with him to
              participate in the therapy and cannot do that with the ankle bracelet attached.

                     I have spoken with the government and Ms. Gonzalez's probation officer. Both
              confirm that she has been compliant with the terms ofher release. Ms. Gonzalez cannot
1 / P (646) 808-0997          4 / www.oandh.net
2 / F (212) 203-1858          5 / 25 Eighth Ave, Suite C, Brooklyn, NY 11217
3   I   grainne@oandh.net     6/   9213 2C82 E6FO 93EA D673 EA30 C7EB 7£03 1818 82FA
       Case 1:20-cr-00425-GHW Document 33 Filed 03/25/21 Page 2 of 3


 Hon. Gregory H. Woods
 Page 2 of2


 flee and is keenly aware of her precarious situation should she engage in criminal
 conduct. The government consents to this application for a removal of her ankle bracelet.
 She will continue to be monitored by probation but will be able to assist her son with his
 aqua therapy.

         I have enclosed a letter from Ms. Gonzalez's son's doctor requesting that he be
 able to engage in aqua therapy. This letter is redacted to remove the name and date of
 birth of the minor child.

         I thank the Court for its attention to this matter.


                                                         Respectfully submitted,

                                                         Isl

                                                         Grainne E. O'Neill
                                                         Attorney for Lorry Gonzalez
Application denied. The Court understands that the defendant's ankle bracelet is water
proof, and that it it would not, therefore, prevent her from engaging in this activity to
the extent is is available during the pandemic. If the defendant has additional
information to support the need for the modification for this purpose, she may present it
to the Court, together with the views of the supervising probation officers.
The Clerk of Court is directed to terminate the motion pending at Dkt. No. 32.
SO ORDERED.
Dated: March 25, 2021




                                                                                       0/H
Case 1:20-cr-00425-GHW Document 33 Filed 03/25/21 Page 3 of 3
